                                                                                CLERK'S OFFICE U.S.
                                                                                                  .DIST. Cœ RT
                                                                                       AT ROANOKE,VA
                                                                                            FILED

                                                                                        MA2 23 2222
                     IN T H E U N ITE D STATES D ISTRICT COU RT                      uuw c.
                    FORTHEH WESTERNDISTMCTOFWRGINIXt.Dp.uous
                            ARRISO N BU RG D IW SIO N
                                                           xcuRx
                                                           L K

JACQUELINE Y.M INIFIELD,
asAdm iG stratorand Personal
Reptesentative ofthe Estate of
D 'LON D RE M IN IFIELD and in
herIndividualCapacitp                                   CivilA ction N o.5:17cv43

       Plaintiff,
                                                        By: M ichaelF.U rbansld
                                                        ChiefUnited StatesDistrictJudge
CITY O F W IN CH ESTE R,eta1.,

       D efendants.
                                 M EM O RAN D U M O PIN ION

       Tllis m atter is befote the court on defendantStephanie Sills'M otion for Sllm m at'y

Judgment, ECF No. 198, and plaintiff Jacqueline Y. Miniheld's Second Motion to
Amend/cottecttheFouttlaAmendedComplaint(fcomplaint7).ECF No.201.1Theissues
havebeen 6zllybriefed,and argum entw asheard on Febrtzary 13,2020.Forthe reasonsstated

in open court and Ehose set forth herein,because m aterial facts are in dispute as to the

circumstancesofD'LondreMinifeld'sdeath,themotion forsllmmaryjudgmentasto Counts
Two and Six ofthe Fourth Am ended Com plaintisDE N IED .Asto the m otion to am end,

given the proceduralllistory ofthis case and potentialprejudice to defendantspreviously
dismissed with pzejudice from thiscase,Minifield'srequestto reassertCountThreearinst
anypreviously disrnissed defendantisDENIED.However,becauseofthelackofprejudice

1D eputy Ioristen Bradford Sled a m odon for sanctionsin her response to plaitltifps m otion to am end the
complaintto add back muldpledefendantsinqluding Bradford,ECF N o.204,and tequested sancdonsatthe
February 13,2020 henring.Given theruling denym 'g plaitzdfpsrequestto bring Bradford back into this case,
Bradford'sm otion forsarlcdonsisD EN IED .
to the solerem aining defendant,StephanieSills,M iniûeld'sm otion to reassertaclnim Zleging

aconspitacyinviolation of42U.S.C.j 1983 tocoverup theshootingisGRANTED.Z



       To say that this case hasbeen a proceduralnightm are w ould be an undeystatem ent.

D ue in no sm allpartto the transition itlplaindffM iniheld's counseland her ever-shifting

pleadings,theresolution ofthiscase hasbeen needlessly delayed.

       To set the stage fot the coutt's considetation ofthe pending m otions,tetzacing the

tortured proceduzalllistory ofthiscase isnecessary.The originalcom plaintw asflled on M ay

1,2017agninsttheCityofW inchester,itspolicechiefKevin Sanzenbacher,and 15Janeand
John Doedefendants.Compl.,ECF No.1.Theoriginalcomplaintcontained fotuteencounts,
inclucling excessive force,wrongfuldeath,civilzightsvioladons,conspitacy,and other state

law clqim s.Foreshadowing a consistentpattetn in this case,after defendantsresponded with

amodon to disnniss,plnintiffpromptly consented to droj fotu countsagainstthe Cityof
W inchestez.Otder,ECF N o.25.Plaintiff's counselBradley G .Pollack m oved to withdtaw.

M otion to W ithdzaw ,ECF N o.29.W ithdrawaland retention of new counseldelayed the

heating on therem ainingportion ofdefendants'm otion to dismiss.O rdez,ECF N o.30.Roger

1.Rootsand David CarlJohnson entezed appearanceson November 10,2017 on behalfof
plaintiff.3Dueto thechangeofplnintiff'scounsel,thetrialwascontinued from luly 16,2018
to D ecem ber17,2018.O rder,ECF N o.37.


2As expbined herein,becuuse M inifeld did not allege racialanim us modvadng the cover-up,a cllim for
conspiracyunde.
              r42U.S.C.j1985(3)isfutileandwl
                                           *llnotbeallowedtoproceedtotrial.
3Although Rootsisno longercounselofrecord,Jdhnson remlinscounselofrecord on thedocket.Atthe
henring on February 13,2020,the courtirlquired asto l'
                                                     zis statt
                                                             zsas counselitz tllis case.PloindfFs rnlrrent
        Onlanuary18,2018,thecotutheldahearingonthependingportion ofthemotion to
disnaiss. At the hearing,plaintifps counsel annotm ced that they wotzld be tendezing an

am ended com plaint,obviating the need to address the pending m otion to dismiss.M inute

Entry,ECF N o.40.The cout.
                         t gtanted leave to am end and denied the pending m otion to

disrnissasm oot.Order?,ECF N o.42.

        TheFitstAm ended Com plaintwasfsled on Febm aty 2,2018,teassertingclli.
                                                                              m sagainst

the City of W inchester and Police Chief K evin Sanzenbacher,as well as adding thirteen

individual m em bers of the W inchester Police D epattm ent, eleven Virginia State PoEce

defendants,and lG stin Bradford,adeputywith theFzederick County SheriffsD epar% ent.

FirstAm .Com pl.,ECF N o.50.W ithin ten days,plaintiffm oved to flle a Second Am ended

Com plaintto m ake cozrections regarding certain nam ed defendants.M otion,ECF N o.52.

Leave to am end was gtanted on Februaty 13,2018.O zder,ECF N o.53.Another ten days

passed,and plaintiff sought leave to file a Third Am ended Com plaint,wllich wasgranted.

O rder,ECF N o.61.TheThird Am ended Com plaintcontained eleven countsagainsttwenty-

seven defendants.Corrected Third Am .Com pl.,ECF N o.62.

        M otions to dismiss the Third Am ended Com plaint were flled and briefed, and

atgumentonthemotionswassetfotluly6,2018.lnthemeantime,plaintiff'scounselchanged
again.On April19,2018,D eborah W hitlock,of the G eorgia Bar,m oved fot adM ssion to

representplaintiff,and wasadm itted pro hacviceon April20,2018.ECF N os.86 and 87.On




counsel,Cluistophet Brown,inclicatedthatlohnson no longetintendstobecounsel,buthasfllednomodon
towithdzaw.Absentamotbnand ordereffectinglohnson'swithdrawal,hetemainscounselofrecordin this
Case.

                                              3
July 5,2018,cuttentcounselChristopherBrown noticedllisappearanceascounselofrecord
fozplaintiff,and BtadleyPollack nodced lzisreappearance.N odces,ECF N os.106 and 109.

      Also on July 5,2018,the afteznoon before the scheduled hentbng on themotion to
disrniss,new counselofrecord forplaintiffChtistopherBrown m ovedto continuethehearing,

informingthecourtthatheintendedto fileaFourth Amended Complaint,tfagreegingqthat
the operadve com plnintneedsto be am ended to stteam line the cbim s,m ore clearly present

the facts,avoid conclusory allegations,and generally im prove upon the pleaclinp''M em .in

Supp.ofM inifeld'sM ot.to ReschedtzleD efs.'M ot.to D isnliss,ECF N o.108,at2.

      Thehearing washeld onJuly 6,2018 asscheduled,and an orderwasentered onJuly
13,2018.Theotderstated thatTfldllzringthehe/tqrig,counselforPlaintiffconceded thatthe
Com plaint- wlzich alreydyw asflled upon hernoticeofappeatancç- w asconfusing,included

clnim sthatm edted disrnissaland required am enclm ent''O rder,ECF N o.112,at1.Theorder

stated thatffgalsmorefully explained on therecord,the Complaintin itscutrentiteration is
notsufficiently pled.The Com plaint'sincom prehensiblecloim sand conclusory allegationsdo

notmeettheminimum requirementsofRule8.77Ldxat1-2.ThecouttdismissedtheComplaint

withoutprejudiceandgrantedplaintiffffleavetoamend thecomplaint/rthejburthandfnal
/J7zz:.''Id.at2(emphasisinoriginal).
       O n A ugust      2018, plainéff ftled het Fourth A m ended Com plaint, this tim e

contail ng six counts againstsixteen defendants.ECF N o.117. D efendants prom ptly ftled

new m odons to dismiss,and plaindffresponded in a brieffiled on Septem ber 18,2018 by

agreeing to dism isscertain countsand defendants,asfollows:




                                            4
             Prelim innrily,D efendantCityiscorrectregarclingthedismissalof
             cel'tain D efendants.Plaintiff further wishes to clism iss CountI
             andCountV withprejudice;andCotmtIII(Conspitacy),offkers
             Enke, M eclina,Bnm son, IWng, H atvey, Shelton, and D eputy
             Bradford withoutJrf/ktip: as cliscovery may revealevidence to
             supportthe Conspiracy Count.TheFoutth Am ended Com plaint
             willproceedagainstW inchester(CountIV- Monellliability)and
             OfficersIvinsandSills(oneofthetvo shotMinifield;Count11
             -
                ExcessiveFotce),andtheindivibualofficersagainforCount
             VI- W rongfulDeath).
Consol.Opp'ntoDefs.'Mots.ToDisnaiss,ECFNo.128,at2(emphasisinoriginal).Plaintiff
congtvned thisposition atthe heating held on O ctober31,2018. M inute Entry,ECF N o.

132. Asreflected in the orderenteted on N ovem ber2,2018,atthathearing,Ttthe courtand

thepartieslrgely agreegdqthattl'
                               lisexcessiveuseofforce andwrongfuldeath caseneedsto
m ove folw atd against only a few defendants.Duting the healing,counselfoz the plaintiff

conceded thatantunberofdefendantsshould be disnnissed from the action,CountsO neand

Five shotzld be dismissed with prejudice,and CountThree should be disnnissed without
prejudice.Defendantsobjected to disnaissalofCountThreewithoutprejudice,arguing it
shouldbedisrnissedwith prejudice.Afterhearingarplment,thecourtordereddismissalof
ffcounts1and5withptejudicebyagteementofthepatties,''anddismissaloffdcount3with
prejudice astheplaintiffaclmitted thatshehasno basisforthecllim atthistime and only
hopesto leazn ofevidence dl:ting the com se ofdiscovery.'' Order,ECF N o.134,at1-2.A s

regardsCountsTwo and Six,the orderstated asfollows:

             ForCounts2 and 6,theplaintiffconceded thatalldefendantsbut
             ChdstopherIvins and Stephanie Sills should be disrnissed.The
             plaintiffalso agteed that Count6,w hich currently alleges170th
             wrongfuldeat.h and survivalclnim s,should belim ited to wzongful
             death. The defendants argued thatthe countsin theirentirety
             shotzld be disnûssed for failure to state a cbim .The courtEnds

                                            5
             that the plsintiff's allegadons of a police shootjng resulting in
             deatharesufhcientto overcomeRule129$(6)fortheclnimsof
             excessiveuseofforceunder42U.S.C.j1983andwrongfuldeath
             against lvins and Sills. The rem aining defendants shall be
             disrnissed from Counts 2 and 6.The courtalso Snds thatitis
             apptopdateforCount6 to m ove forwatd with onlythew rongful
             death portion ofthe clnim .

Id.at2.

      A ttem pe g to zeconcile the azgum ents concerning disrnissal with versus without

Prejudice,thecourtstated'
                        .
             A lthough thecourtisdisnnissingm tzltiplecountsfrom theFourth
              AmendedComplaintwithprejudice,theplaintiffmayseekleave
             of courtto add these counts back to the com plaintif she can
             show good cause,based on evidence found dtuing thecourseof
             discovery or by other m eans, that these dism issals were
             ertoneous.H ow ever,given the pleading history ofthe case,the
             colzrtwillscruptllously evaluate any attem ptsby the plaintiffto
             renew these clnim s. At this tim e, the court shall not awatd
             sanctionsagainsttheplaintiff.

Ldaat3.Plaindffconceded fllt-therthatCountFotm allegm
.                                                   'gamunicipalliabilityclnim under

M onellv.New Yozk CityDept.ofSocialServices,436U.S.658 (1978),againsttheCity of
W inchester,should be lim ited to an alleged failure to ttaili akin to Ci ofCanton O lzio v.

Harris,489U.S.378(1989).Trialwasrescheduledforluly8,2019.
       D ue to scheduling issueswith witnesses,thepartiesm oved to continuethe case,and it

was reset for August5,2019.M ot.and Ozder,ECF N os.146 and 147. The deadline for

completion ofdiscoverywasextended,and defendantsflledm otionsfors'lmmaryjudgment.
A hentingwasheldonluly10,2019,atwhich timeplaintiffconcededthatTfthereisnoquestion



                                             6
ofm aterialfactasto whetherO fficerlvinsused excessive force againstD 'LondreM ini:eid.

AIIplaintiff'sarpzm entsnow centeron O fhcerStephanie Sills.'' Order,ECF N o.174,at1.

      The courtgranted sllmmaryjudgmentforthe CityofWinchesteron CountFour,
alleging a failure to train under M onelland took underadvisem entthem odon forsum m ary

judgmenton CountsTwo and SLx againstOfficetSillsbecauseceztzn eyewimessesto the
incidentrecentlyhadbeen located and neededtobedeposed.12.
                                                        .
      A toralargum ent,counsel foz M-irliheld sought leave of couttto bring back Count

Thtee,which he had abandoned nine m onths pzeviouslp'M iniûeld ftled am otion to am end

thenextday,and thecourtheard atgumentonJuly 17,2019. In awritten Orderentered on
July 19,2019,thecout'tdenied themodon to resuscitateCountThzee,reasoningasfollows:
             A tthe hearing,no factsrevealed in discovery w ere presented in
             support of the m otion.Rather, plaindff's counsel pegged his
             m otion on the factthata n'lmber ofW inchesterpolice ofhcers
             had ftled declaradons in suppott of the m otion for sum m ary
             judgment,suggestingtohim anongoingconspitacyto coverup
             the tl'ue facts surrouncling M inifield's death. M ost of the
             declarationsflled by W inchesterpoliceofhcersrecite,in cursory
             fashion, their involvem ent with the events sutrounding
             M inifield's death and authenticate reports they flled on the
             events.O ther declarants provided details of accreditation and
             training inform ation about the W inchester police depntfm ent.
             The declazation ofJohn Defslippi,aVirginia StatePolice crime
             itwestkator,wasthemostextensive,authenticati ngtherepot. the
             ptepated on the death and attaclaing myriad investkadve
             doclxm ents.

             To be clear,plaintiff's counseldoes not suggest that any facts
             contained in the declarationsand reportsprovide any new basis
             to contend that a conspiracy existed          cover up the
             circmnstances surrounding M iniheld's death. Rather, counsel
             argued thathe should be aEowed to renew his conspiracy cbim
             on theeve oftrialsim ply becauseofthe flling ofthe declatations.
             Plaintifps counselargued thatthese declarationsw ere false and
             in fl'tthetance of a conspiracy to cover up the tt'ue facts
             surrounding M inifield's death.A s such,counselargued thatthe
                                                '
               .
             611ng was outside the scope of the officers' employm ent,
             obviating the bar he perceived to exist to bringing this clnim
             undettheinttacotpotate conspizacy docttine.
             'Fhis is not a case where new evidence has been discovered
              supporting thetenewalofan abandoned clnim .Instead,plnintiff's
             counselcbim she should beallowed to resuscitatehispreviously
              abandoned cbim based solely on the factthatW inchesterpolice
             officerssigned declarationssuppotting the slpmmary judgment
             m otion,m ostofwlzich do little m ore than serv'
                                                            e to authenticate,
             forRule 56 ptzm oses,policereportslong availablein discovery.

Order,ECFNo.175,at4-5.ApplyingtheFomanv.Davis,371U.S.178,i82(1962),factors,
thecout'tconcluded thatTfgbjoth becausethemotionisnotsupportedbytherevelation ofany
newly discovered facts and because ofthe prejudice to defendantsoccasioned by such an
amendmentfollowingthesummaryjudgmentmodon and so closeto ttial,thecout'tmust
denythemodon to addbackpreviouslydisnnissed CountThree.''1daat6.
      In the m eantim e,two personspresentatthe scene,Aaliyah Green and Kelly Grafton,

wetedeposed,and concetnswerezaised abouttheauthenticityofapreviously fzed declaration

beating a signat'ure that M s. G reen disavowed in her deposition. As a result of this

extraotdinaty revelation,the patties soughtleave to continue the case,M ot.,ECF N o.177,

wllich,afterheating,w asgranted.M inute Entry and Order,ECF N os.183,186.Because of

thecourt'spencling ctiminaltdaldocket,anew ttialdatecould notbeobtaineduntillanuary
6,2020. The case waslatet continued to the presentttialdate ofA pril13,2020 because of




                                            8
defendantSills'm ilitary deploym ent.M ot.and O tdet,ECF N os.188, 190,191,and 193.In

Januaty2020,MiniheldwasabletodeposeKaylaFriesan,acloimedthitdeyewitness.
                                          II.

      OnJanuary22,2020,defendantSillsftled arenewed motion forslzmmaryjudgment,
M ot.,ECF N o.199,and plindffftled a second m otion to am end hiscom plaintto reallege

CountThtee and add back pteviously dism issed defendants.M ot,ECF N o.201.A headng

washeld on thesem otionson Febtuary 13,2020.M itmte Entry,ECF N o.213.

      Atthehearing,thecourtdenied therenewed modon fotsummaryjudgmentasto
CountsTwo and SLx ftled by defendantSills,reasoning thatm aterialissues offactexisted as

to the cizcum stances of D 'Londte M ito eld's death given the deposition testim ony of

witnessesGreen,G rafton,and Friesen thatthey saw D 'LondreM iniheld draped overachain-

Enk fence and subsequently taken to thegzound by ofûcets.

      Pursuantto FederalRuleofCivilProcedure56(a),the courtmustffgrantsllmmary
judgmentifthemovantshowsthatthereisno genuinedisputeasto anymaterialfactand the
movantisentitledtojudgmentasamatterof1aw.7'Fed.R.Civ.P.56(a);seeCelotexCo .v.
Catzett,477U.S.317,322 (1986)9G1nnv.EDO Co .,710F.3d209,213(4thCit.2013).
Them oving pattybearstheinitialbutden ofdem onstrating theabsence ofa genuineissue of

m aterialfact.SeeCelotex,477 U .S.at323.Ifthatburden hasbeen m et,thenon-m oving patty

m ustthen com eforward and establish thespecihcm atedalfactsin disputeto surdvesllm m ary

judgment.MatsuslnitaElec.Indus.Co.v.Zenit
                                        .h Radio Co .,475U.S.574,586-87 (1986).
      Sills,as the m ovant,was unable to catry hez butden'of showing that thete was no

genlxineissueofmaterialfactforthejurytoresolve.Whetherafactismaterialdependsonthe

                                           9
televantsubstantivelaw.Andetsonv.LibettyLobby,lnc.,477U.S.242,248 (1986).f<otaly
disputes over facts thatnnightaffectthe outcom e of the stzit undér the governing 1aw will

ptoperly ptecludethe enttyofsummaty judgment.Factualdisputesthatareitrelevantor
unnecessaty willnotbecounted.''Id.(citation omitted).Sillsargtzed thattheonlyissueof
m atezialfactto thecauseofacdonsin thiscasewaswhethetshehad shotand ldlled D 'Londre

M iniheld. She argued that the forensic evidence undisputedly established that D 'Londre

D 'Londre M inifield's gunshotw ound was a contactwound,rendeting im possible plaintiff's

theorythatD 'Londte M iro eld w asshotfrom a distance while on the fence and renïoved.to

theground by offcers.Sillsatgued thatthe question ofwhetherD 'LondreM inifield wasshot

on the ground or on the fence is ancillary,notm atedal,to the clnim s. However,the court

hnds that the circum stances of the death,beyond the natute of the pm shot wound, are
                                                                     '
  .




m aterialto detetm ining w hether Sillsisg1.
                                           1111 ofcontributing to D 'Londte M iniheld'sdeath.
The facm aldispute ofw hetherD 'LondreM irlifield w asshoton the fence,asplaintiffalleges,

or on the ground,as defendantalleges,is atthe heartof the wrongfuldeath and excessive

force cbim s.

       SitlscontendsthatM inifield hasnotcarried herburden ofpzoviding any evidence that

wotzld be adlnissible attrialto contradictthe conclusion thatD 'Londte M irtiheld sustained a

contactwound,tepdering plaintiff'stheory ofthe caseim possible.In responding to am otion

forsummary judgment,thenon-moving party ffmustsetforth specific factsthatgo beyond
thefmereexistenceofascintillaofevidence.'''Glnn,710F.3d at213(quotingAnderson,477
U.S.at252).ltmustshow thatffthereissufficientevidencefavodng thenonm ovingpartyfor
ajurytoreturn averdictforthatpartp''Res.BanksharesCo .v.St.PaulMerc Ins.Co.,
407F.3d631,635(4th Cit.2005)(quotingAnderson,477U.S.at249).<<In otherwords,to
gtantsummaryjudgmentthegclouttmustdetetminethatnoteasonabl:jurycouldûndforthe
nonmovingpartyontheevidencebeforeit.''M ossv.ParksCo .,985F.2d736,738(4thCir.
1993)(ciéngPeriniCo .v.PeriniConst.Inc.,915F.2d 121,124 (4th Cir.1990)).W hilea
jurycokzld celninly agteewith Sills,thetestimonyby Green,Grafton and Fdesen placing
D 'Londre M iniheld on the fence priorto hisrem ovalby the officetsis starkly atoddswith

theofficets'accountoftheincident.Plsinly,m atetialfactsatein dispute asto how D 'Londte

M iniEeld died and whetherdefendantSillsbeatsany responsibilityforhisdeath.A ssuch,Sills'

motion forsllmmaryjudgmentastoCountsTwoandSLxisDENIED.
                                           111.

      Sillj' argum ent as to the fozensic evidence brought in focus the putative expert

testim ony of two zetired police of:cers designated by plaintiff,Charlese A.Feldbush and

G erald A.S'pm m ers.Each of these retited police officers authored repol'ts critical of the

investigationoftheDs ondreM iniheld death bytheW inchesterPoliceDepartm ent,theState
M edicalExam inez,and the Virginia State Police as wellas the conclusion that D 'Londre

M iniheld'sgunshotw ound wasself-inflicted.M inifeld seeksto introduce these witnessesas

expertsto(1)themannerinwllichthectiminalitwestkationsfollowingthedeath ofD'Londre
Minifield were conducted and (2)the conclusionsaboutthemannetofdeath the fozmer
officerswould havedrawn given thenatureofthepm shotwound.

       Thecourtisoblkatedtoserveasgatekeeperwhereexpertopinionevidenceisoffered
to dete= inewhetheran expertwitnessisqualiûed and whetheran expettopinion isgrounded

inobjectiveunderlyingscientjficmethodology,asopposedtomerespeculationorconjecture.
Daubel.
      tv.MetzillDow Pharmaceuticals,Inc.,509U.S.579,589-590,595(1993);KumhoTire
Co.v.Cn= ichael,526U.S.137,141-142 (1991).Theapplicablertzlegoverning adnlissibility
oftestim ony by expettsisFedetalRule ofEvidence 702,which ptovides:

             Ifscientific,technical,oz other specialized know ledgewillassist
               11                                                  .
             thettietoffactto undetstand theevidence otto detemaalne afact
             in issue, a witness qualiûed as an expert by knowledge,skill,
             experience,ttqining,oreducation,m ay testifythereto in the fot.m
             ofan opinion orotherwise,if(1)thetestimony isbased upon
             sufhcientfactsordata,(2)thetestimonyistheproductofreliable
             ptinciples and methods,and (3) the witness has applied the
             ptinciplesand m ethodsreliably to the factsofthecase.

Fed.R.Evid.702.Theapplicablerulegovertling thelegitim acy ofunderlyingbasesofopinion

testim ony by expertsisFederalRuleofEvidence 703,which providesin pal't:

             The facts or data in the particular case upon which an expert
             basesan opinion orinferencem aybethoseperceived byorm ade
             known to the expert at or befoze the hearing. If of a type
             reasonably relied upon by experts itz the partictzlar field itl
             fotmingopinionsorinfetencesuponthesubject,thefactsordata
             need notbe adm issible it'
                                      levidence in order for the opinion or
             inferenceto beadnnitted.

Fed.R.Evid.703. ln otherwords,experttestim ony thatcan assistthe tieroffactisto be

adm itted attdalwhere thewitnessis qualifed and a prelim inary assessm entofhistestim ony

hndsTçthereasoningormethodologyunderlyingthe(profferedqtestimonyisscientificallyvalid
and ...thatreasoning orm ethodologyproperly ca'
                                              n beapplied to the factatissue.'' D aubert,

509 U.S.at592-593. In orderto qualify asan experq an individualm ustpossesstherequisite

knowledge,skill,experience,trnining oreducation. Vir 'niaV et-miculite Ltd.v.W .R.G race

& Co.Conn.& TheI-listoricGreen S rin s Inc.,98F.Supp.2d 729,732 (W.D.Va.2000).

                                           12
           Feldbush and Sum m etsappeazto have suffkientexpetienceand specialized knowledge

    aboutpolice investigationsto allow them to offet opii onsundezFedezalRule ofEvidence

    702 abouttheinvestigation ofD 'LondteM iniûeld'sdeath by localand statelaw enfotcem ent

    authorities.W hatis not clear atthispointiswhether either Feldbush or Slnm m erspossess

    suffcientltnowledge,slrill,experience,ttaining or education underRule 702 to perm itthem

    to testify asto the nattlre ofthe gunshotwound sustained by D 'LondreM inifield.Thisissue

    appeatsto turn on the exannination ofthew ound and involvesthe contested presenceofsoot

    orstipplint attheprojecieentrysite. Certainly,theStateMedicalExaminermayprovide
    herm edicalopinion asaforensicpathologistasto thenattueofthegunshotw ound based on

    hez exam ination of D 'Londte M iniheld's body and her m edical trnining.A t this point,

    howevet,there isno basisto suggestthatthese t'wo form er police officershave a suffkient

    expertiseto ptovidewhatisessentially the opinion ofam edicallytrnined pathologist.

           The courtm ustbe m indfulthatexperts have the potenéalto be m isleaHing if their

    tesfim ony isnotreliable.Experttestim ony with ag'
                                                     reaterpotenéalto lnislead than to aid the

.juryshouldbeexcluded.SeeW estber v.GislavedGumnliAB,178F.3d257,261(4thCit.
    1999)(citinj United Statesv.Dorse ,45 F.3d 809,815-16 (4th Cir.1995)).W hileplaintiff's
    counselassertsthatthese expertsarew ell-qualified to render such opinions,the cout'tisnot


    4rfel'hepdnciplegsicjindicatorofcloserangeGr1
                                                'ngissdppling,thatis,apatternofdny,punctuateabrasionsin
    theslcin sttrrounding theeneancewound.Sdppling iscaused byunbtuned pardclesofgunpowderstriking the
    sldn.In contrastto othersubstancesthatm aybedepositedon thesldn,such assoot,sdppling cannotbewashed
    away.The presence ofstippling itzdicates thatthe m uzzle ofthe gun waswithin 2 feetofthevictim'sbody
    when itwasdischarged.Contactfsringrange occlzrswhen themuzzleofthegun isin contactwif    .h the skin at
    tlzetimeofdischarge.Contactrangewoundsarecommonlyseeninsuicidalftteqtm itjuties.Thesewoundsare
    often charactee ed by adensepattern ofcom busted pm powderresidueorsootwithin and around thewound
    m argin.Sootislighteritzweightthan unburned pardclesofgunpowder.M ostofsootwill,therefore,only cazry
    afew inchesfrom themuzzleofthegun beforefnllngaway.''J.ScottDenton,AdrienneSegoviaandlamesA.
    Fillcins,rTracdcalPathology of GunshotW ounds.''Azclzives ofPathology and Laboratory M edidne:Sept.
.
    2006,Vol.130,N o.9,at1283-1289.
convinced thatthey m eetthe Rtlle 702 standatd.In short,tlae courthasnotbeen presented

with sufficient evidence that either zetired police officer possesses suffkient expertise to

renderan opinion,based on D 'LondreM iro eld'shead wound,asto the distance ofthe gun

ftom hishead when itwasdischatged.Absentsom e showing,to be offered atan evidentiary

D auberthearing conducted pziot to ttial,thatFeldbush or S'Am m ezs possesses'a sufûcient
      -




basis under Rule 702 to offer an opinion as to the natare of gtm shot w ounds and the

conclusionsto be dtawn from such analysis,neither ofthese tited police ofhcersm ay testify

asto D 'Londre M iniûeld'swoundsattdal.

                                               IV.

          A tthe February 13,2020 hearing,M itliûeld asked again to reinstate CountThzee,re-

alleging conspiracy to cover up a police-involved shooting againsta hostof defendants she

voluntnùly dism issed in 2018.M iniheld seeks to reassert tllis clnim against Sills,the only

rem nining defendantin this action currently,and seeks to bdng back as defendants to this

cbim eitherW inchester O fhcers Ivins,loing,M edina,Shelton,and D eputy Bradfozd ofthe

FrederickCountySheriff'sDepattment;or,inthealternative,justIvinsalone.
          Attheoutset,itisuncleatwhetherCountTe eeallegesaconspiracytoviolate42 U.S.C.

j1985(3)or42U.S.C.j1983.Thisconfusion stemsfrom severalanomaliesin thepleacling.
Fitst,although Countthreeexpzesslyreferencesj 1985(3)in itscaption,theallegationsof
Countthteefacially failto stateacbim underj 1985astheyincludeno Nntofan allegation
that the conspiracy to covez up the shooting was m otivated by racial anim us.s Second,



5M iniseld m endons,forthe& sttim e,theallegedracialanimusin areplyto Bradford'sresponseto them odon
(second)toamendtheFourthAmendedComplaint.ECFNo.212at8-9.However,amodontodismissanalysis
islimited to the fourcornersofthepleading.
paragzaph 231 ofCountThreeexpressly referencesj 1983 asapplicable to the conspiracy.
Third,patagraph 232ofCountThteeallegesthatdefendantsacted Tfundercolozofstates(sicq
lam ''an elementofaj1983violation,butnotofj 1985.Fourth,theflrstfourcomplaintsin
tlliscaseallegeaj 1983 conspitacyto coverup theshooting.SeeCompl.,ECF No.1,at41;
Am .Compl.,ECF N O .50,at27;Second Am .Com pl.,ECF N o.54,at27;and Third Am .

Com pl.,ECF N o.62,at27.Thecourtwillevaluatethem eritsofreviving CountThteeunder

b0t.
   h possible readingsofthelanguage below.

      Miniheld citestheRule15(a)standardinhermodon to nmend,which providesthat
leave to amend Tdshallbe freely given when justice so requires.''Fed.R.Civ.P.Rule 15(a).
Howevez,thetimingofthismotionisproblematic.Rule16$)ptovidesthat<Tascheduleshall
notbemodiûedexceptuponashowingofgoodcauseandbyleaveoftheclisttictjudge.''Fed.
R.Civ.P.Rule169$.TheFoutthCircuithasheld thatwhen thedeadlinesprovided bythe
schedulingorderhavepassed,thegoodcausestandardmustbesatisfiedtojustifyamending
thepleadings.Nolprison Ru Co .v.Parvizian,535F.3d 295,298(4th Cit.2008).Moreover,
in the order reflecting plaintiff'sm otion to withdraw CountTllree,the courtstated thatany

m otion to bting backacountdi
               x            smissedwithprejudicewouldrequireashowingofgoodcause,
w llich willbe frscrupulously''reviewed.O rder,ECF N o.175.

       First,the court fnds that M iniûeld failed to dem onstrate good cause and lack of

prejudiceto justifybringingback theconspiracyalleged in CountThree asto anypreviously
dismissed defendants.Second,the courtfmds thata j 1985 clnim would be futile,even if
allowedtopzoceed againstSillsalone.Pardzian,535F.3dat298(citingHCMF Co .v.M en,
238F.3d273,276-77 (4th Cir.2001))(<fA motion to nmend shouldbedenied onlywhereit
would beptejudicial,therehasbeen bad fahh,otthe amendmentwould befutile.'').But
ptejudiceand futilitydo notdefeataj1983againstSillsandunnamed co-conspimtotsasthe
cloim ed covez-up haslong been a centalaspectoftbiscase.

                                            A.

      As aptelim inary m attez,the couttwillnotallow M inifeld to bring back a conspitacy

cbim,eithetundet j1983 or j 1985,ag/instany previously dismissed defendantsbecause
M inifeld hasnot dem onstrated good cause to wartantbringing back dislnissed parties and

becausethesedefendantswouldbepzejudiced.Indeed,thecasehasmovedonafterMiniûeld
dropped Count Three against every W inchester Police D epartm ent defendant as well as

Bradford m ore than one yeat ago.D epositions have been taken of severalwitnesses and

dispositivemotionshavebeen flled.Itwould be manifestly unfaitand prejudicialto the
defendantsvoluntarily dismissed in 2018to bebroughtback into thiscasewithouthaving had.




a fIA11opporttznity to participatein theirdefense.Thecasecurrently proceedsagainstonly one

nam ed defendantand thecout'tfindsno reason to bring back othets.

        The courthas considered whetherM inifield dem onstrated good cause to reasserta

clnim voluntarily dropped in 2018againstamyriad ofdisnnissed defendants.<<Rule16$)'s
good causestandard focuseson the tim elinessoftheam enclm entand thereasonsforitstardy

subnnission;the ptim at'y consideration is the diligence ofthe m oving party.''M ont om e v.

AnneAnmdelC .M          land,182 F.App'x 156,162 (4t.h Cir.2006).TheFourth Circuithas
found that discovering a new defense upon closer review of the available m aterial is

insufficientto show good cause forleave to am end,even ifthe opposing party had notice as

to the availabilityoftllisdefense.Parvizian,535 F.3d at298.Essentially,thepartym ustshow
ajusdfkationforthelackoftimelinessoftheamendmentaswellasrelativeHiligenceonthe
partofthemovingpatty.Cookv.Howard,484F.App'x805,816(4thCir.2012).Therecord
showsneithetjustocadonnotdiligence.
      W hen asked attheFebruaty 13,2020heating to provideabasisform ovingto add back

m tlléple defendants on thispreviously abandoned clqim ,M iniheld's counselpzovided three

reasons:(1)theexistenceofprivatecommuicationsbetweenofficersevidencedbyIvinsand
Sills'depositions;(2)theadditionaleyewitnessaccountinKaylaFriesen'sdeposition;and (3)
Bradford'sclnim ed testim ony thatno offcezsdiscussed hncling a gtzn underM inifield atthe

scene.N oneofthesereasonsto recalldismissed defendantswithstandsscrtztiny.

       First,M iniheld's counselargued that O ffk ers Sills and Ivins had been deposed and

teqto ed thattheycom m unicated with otherofficetsby m eansotherthan officialpoliceradio,

suggesting an opportunity to conspite and im plicating Ivinsin the alleged conspiracy.But

there is nothing new about this testim ony, as M inifield m ade allegations of çT rivate

Com m unicationsBetween Police O fficers''in herFourth Am ended Com plaintfiled in 2018.

Fouzth Am .Com pl.,ECF N o.117 at17-18.A sdetailed in paragraphs116 thtough 119ofthe

Foul'th Am ended Com plaint,M iniheld alleged that the officers on the scene ffengaged in

hidden com m urzicadons. . .when they discussed the eventsand circum stancessurrounding

p 'LondAe)Miniûeld'sdeath and specifk conductin covering up the same.''1d.,at! 119.
M inifield had enough detailregatding this contention in 2018 when the Fourth Am ended

Complaintwas filed that she speciûcally clsimed that ffgajpproximately Twentrhve (25)
instancesofcom m unicationsbeing taken offthe police radio and conducted via laidden cell

phone communications.''Id.at! 117 n.2.In short,the clnim of secretcommunicadons
between the ofhcersfacilitaéng the conspiracy isnothing new asitw asexpzessly pled aspart

of the cbim M inifield agreed to voluntnrily drop in 2018.Finally,even if Sills'and lvins'

deposition testim ony as to the off-line com m unications was tttzly new to M iniheld,it is

difhcult to tmderstand why Miniheld waited untilJanuary 2020 to seek renewalof the
conspitacy clcim againstIvinsasthe relevantdepositionsw ere com pleted on M ay 28,2019.

A tthehearing,counselforM inifield stated thatw hile the depositionsarenotnew,identifying

the gap in radio com m unicationswas discovered by counselrecently.H ow ever,this fails a

showing ofHiligence,required by thegood cause standard.

       Second,M iniheld reliesheavily on the testim ony ofeyewitnessesGreen,G rafton and

Friesen thatthey saw D 'Londre M inifeld on the chain-link fence and m oved to the ground

by m ultiple offcers. M iniheld argues thatthese ovel't steps im plicate other officers at the

sceneitltheconspiracy,eitherasactivecontdbutorsoraspassivelycom plicit.A lthough G reen

and Gtaftonwerenotdeposeduntilluly24,2019andFriesen notuntillanuary23,2020,there
isnotlaing new itatheirtestim ony suggestive ofaconspiracy to coverup apolice shooting.At

the hearing and in bziefs,M iniheld focuses on the tension between the directly conflicting

nazratives,butthisconflictisnotnew.ln fact,theFourth Am ended Com plaint,flled August

14,2018,recountspressreports thatGreen saw <<a whole bunch ofpolice pullhim offthe

fenceand slam him on theground and startdoingCPR,''idsat! 133,and thatFriesen ffsaw
policeshootp 'LondrejM inifield ashewasaboutto climb a fence.''Lc.
                                                                 k at!J138.Thefact
thatGreen and Friesen had provided contem poraneousstatem entsthatM inifield wason the

fence atthe tim e they heard a gunshotand was latettaken offthe fence by law enfotcem ent

has been wellknown to M itniheld throughout this case.Certainly,she was aware of those
witness accounts when she voluntnrily dism issed allCity of W inchester officers in 2018.

M iniûeld has pointed to no new insight derived fzom the three accounts of D 'Londre

Minifield'sdeaththatwouldjustifyassertingCountThreeagninstdefendantsdismissedlong
ago.

       Thitd,M iro eld strives to establish good cause by atguing that form er defendant

Iu sten Btadfotd's depositâon cottoborates M iniheld's clqim that no gtm was found on

D 'LondteM inifield.W ith this,M iniheld seeksto im plicateBradford and theofficerspresent

atthe scene ofD 'Londte M inifeld's death in a conspiracy to planta gun.M inifeld asks the

cotzrtto focus on page 179 ofBradford'stestim ony,suggesting itbteathesnew life into her

conspitacy cllim .P1.'s Br. Supp.M ot.To Am .,ECF N o.202-1, at 179. Review of her

testim ony suggestsotherwise.Accotcling to M inifeld'srepresentations,Bradford tesdhed that

she did nothearany W inchesterPoliceD epartm entofficersstatethatthey fopnd agun under

or neaz D 'Londte M inifield.M iniheld argtzesthatconversation atthe scene would natuzally

center on a pm if one had been found.Therefore,M itaiheld concludes,Bradford's lack of

m em ory ofany such conversation isevidence thatthe gtm w asplanted later,consistentwith

pbintiff's conspiracy theory. H owever,Bradford's deposition cleatly teflects that she said

rfo h)l don'tknom ''in tesponse to a question aboutwhatshe saw or heard atthe scene.

Bradford agnin states,<<Idon'trem em beriftheyweretalkingornoty''when ptessed,and when

asked whethersheoverheard discussion aboutspecificsubjectmatter,sheagain stated,<<No.
Idon'tremember.''J.
                  z at178-79.Bradford'sfailtueofrecollection doesnotconsdtaztenew
evidence that the officets coveted up the planting of a gtm undet D 'Londte V nifield,as




                                            19
plaintiffsuggests.ln sum ,M inifield hasnotdem onstrated good cause sufficientto bring back

thej1985conspiracyagninstthepreviouslydisrnissed defendants.
      Fllrfher,bringing back CountThtee asto any new defendantsw ould am ountto unfait

prejudice.'Attherequestoftheparées,thettialofthiscase,initiallybroughtin2017,hasbeen
condnued severalfim esand isnow issetforApril13,2020.To allow M iniûeld to add m ultiple

defendantsbacktothecaseafterdiscovetyhasclosedandsummaryjudgmentmoéonsftled
and argued w ould olzly serv'eto delay the trialofthislong languishing case.The delay in this

caseisatttibutable,in part,to plnintiff'slack oftim eliness and Hiligence.M inifield'scounsel

chose to voluntatily drop CountThree in 2018 and conceded the absence of evidence of

excessive force on thepartofOfficerIvinsitlopen courtonJuly 10,2019.To join new
defendantsontheeveoftrialsubjectsthem totheoutcomeofproceedingsinwhichtheyhave
been unable to participateforoverayearand deniesthem thefairopportaznityto preparetheit

defense.Justice would notbe served by futthezdelay in tlniscase occasioned by counsel's
change ofhearton proceeding ar instdefendantspreviously disnnissed.

                                             B.

       Thecourttatnsto them atterofreviving CountThteeagninstO fhcerSillsalone,eithet

asaj1985 orj1983 conspiracyclnim.Sillscannotclnim prejudiceasshehashadthefull
opporttznity to participatein herdefenseand develop the case,as opposed to thedefendants

M inifield abandoned som e tim e ago.Additionally,she cannotcbim surprise asthe theory of

a conspitacy has been an anim ating feature oftllis case since itsinception.M oreover,while

the couttdid not ftnd good cause sufûcientto reintroduce defendants long dismissed,the

existence ofadmissibleevidencethathasbeen generated sinceCountThree'sdismissal,which
cortobotates the conflicting cover-up natrative asserted by M iniûeld in the Com plaint,is

sufhcientto reviveaCountThreeconspiracy claim againsttherem aining defendant,Sills.The

cotutevaluatesthefutilityofaconspiracyclnim underj1985andj1983below.
       The court finds thatlacking any allegation of racialanim us m otivating the clnim ed

cover-up,reassertionofacivilrightsconspizacytoviolatej1985wouldbefutile.Tosutvive
a m otion to disnniss,CountTlltee m ustffstate a cbim to reliefthatis plausible on its face.''

Ashcroftv.I bal,556U.S.662,678(2009)(quotingBellAtlanticCo .v.Twombl,550U.S.
544,570 (2007:.The plausibility standatd requitesmore than KTa sheetpossibility thata
defendanthasacted unlaw fllllp'?LdafT hteadbaterecitalsoftheelem entsofacauseofaction,
supported by m ere conclusory statem ents,do not suffke.''Id.Therefore,in considering a

m otion to disnniss for faillzte to state a cllim ,the courtm ustacceptallfactualallegations as

true,dtaw teasonableinferencesin favorofthenon-m oving party,and zesolve allam biguities

in favorofthenon-movingpatty.Erickson v.Patdus,551U.S.89,94 (2007).
       Miniheld failed to state a plausible cllim for j 1985(3)conspitacy.Section 1985
providesacause ofaction forcivilconspiracy:

              If two or m ore persons ... conspire ... for the purpose of
              depriving,either directly or indirectly, any person oz class of
              personsoftheequalptotection ofthelaws,orofequalprivileges
              and immunitiesunderthe laws...whereby anothetisinjtued in
              llisperson orproperty,ordeprived ofhaving and exercising any
              zightotprivilege of a citizen ofthe U nited States,the party so
              itjured or deprived may have an action for the recovery of
              damages,occasioned by such injuty ozdeprivation,againstany
              oneorm ore oftheconspirators.

       42U.S.C.j 1985(3).Simmonsv.Poe,47F.3d 1370,1376 (4t.h Cir.1995).ln orderto
establish a sufhcientcause ofaction forj 1985(3)conspitacy,a plaintiffmustprove:(1)a
conspilucyoftwooïmoêepezsons,(2)whoaremotivatedbyaspecifcclass-based,iavidiously
discriminatoryanimusto (3)deprivetheplaintiffoftheequalenjoymentofzightssecuredby
thelaw toall,(4)andwhichresultsininjulytotheplaintiffas(5)aconsequenceofanovert
actcom m itted by the defendantsin connection with the conspiracy.Sim m ons,47 F.3d at

13769SeealsoGriffinv.Breckenrid e 403U.S.88,102-03,91(1971).TheFourth Circuit
fastidiously evaluatesj 1985 cl/ims,stating thatffgtlo avoid eviscezation oftheptuposesof
quali:ed im munity, courts have thus required that plaintiffs alleging utalaw ftzl intent in

conspiracycllimsunderj1985(3)orj1983pleadspeciûcfactsinanonconclusoryfashionto
surviveamotion todisnaiss.''Goodenv.HowardCtp,Md.,954F.2d960,969-70(4th Cir.
1992).
       M inifeld's j 1985 conspiracy clnim is futile 'because itinsufhciently alleges racial
anim us.The clnim m ust plead m otivation by f<racial,or perhaps otherwise class-based,

invidiously disctim inatoryanim us.''H atdson v.PtinceW illiam C .PoliceD e 't,640 F.Supp.

2d688,708fn4(E.D.Va.2009)9Ca entersv.Scott463U.S.825,835(1983).TheFotuth
Circuithasaffirmedthatzacialanimuspresentsallkhbar.McFad env.DukeUniv.,786F.
Supp.2d 887,969 (M.D.N.C.2011),aff'd in att rev'd in art dismissed in artsub
nom.Evansv.Chalmers,703F.3d 636(4th Ciz.2012).Racialanimusffimpliesmorethan
intentasvolition orintentasaw arenessofconsequences.Itim pliesthatthedecisionm aket...

selected orreaffirm ed a patticularcourse ofaction atleastitapartfbecause of,'notm ezely çin

spite of,'itsadverse effectsupon an identifiable group.''ld.at271-72 (citadonsomitted).
ffTl'
    lisclisctim inatoryintentm ustbe shared bya1loftheconspirators,and Twillfulblindness'to




                                            22
the disctim inatory intent of others isinsuff
                                            icientto establish a cbim   underj 1985.:7Id.;
SeeSim m ons.47 F.3d at1378.

      M iniheld failsto dem onstrate thatthe aEeged cover-up conspiracy involving Sillsand

othersw asracially m otivated.Theplealingsneitherexplicitly allegeracialanim usnordo they

suffkientlyasset'
                titthtoughinfetence.Thepleadingmentions:(1)D'LondzeMiniûeldwasa
twentyyearo1d Aftican American male,ECF No.117 at2;(2)ffp tondreqMiniheldwas
aware ofthe stories,as the entire public is- black m an,doing nothing wrong,shotto death

by overzealous,sttessed out,overworked,police officerswho lack adequate training because

theMunicipality(W PDIdoesnotdeem itimportanttotrain33offkersontheuseofexcessive
force, how to deal wit.h the African-A m erican com m unity, ot even on the appropriate

zequitementsofasimplestopy''Id.at32-339(3)afistfkhtamongffntzmerousblackmales''
insdgated thepolicechase,Id.at89(4)thetace ofthesuspectswascommunicated overthe
tadio,J-I.
         Lat9,28;and(5)ffshootângandkillinganunatmedblackmanwhoisfleeingpolice,
who isnotsuspected ofa crim e,and w ho doesnotfitthe description ofthecutrentsuspect,

isa clearviolation oftheconstitutionalrightto befree ftom the use ofexcessiveforce,''ECF

N o.117 at15.

       TheFourt.h Circuithasheld thatam ere statem entthattl
                                                           aeofficerswerew hiteand that

the alleged victim wasblack isinsuffkientto show racialanim us. G ooden v.H oward Ctp,

Md.,954 F.2d 960,969 (4th Cit.1992).The Fotuth Circuithasalso held thatthe existence
racial tension in the com m unity isinsuffcient to show the conspirators acted with tacial

anim us.M cFad en,786 F.Supp.2d at969.A dditionally,even ifplaintiffcould plausibly clnim

thatSillswasm otivated to shootD 'Londre M irliheld because ofhisrace,she could notalso
cbim thatSills,and allthe othezoffcezsin the alleged conspirac'
                                                              y,were m otivated by raceto

coverup the factsofthe death.A s the courtnoted ip W ilkerson v.Thtift,124 F.Supp.2d

322,328-30(W.D.N.C.2000),tçrtlhereisanotherreasonfortheDefendants'conductwbich
isjustaslikely asracialanimus:...to avoid discipline forthealleged useofexcessiveforce.''
Indeed,not only does M inifield fail to plead zacial anim us, she affitm advely pleaded an

atternative zeason for the covet-up.Patagtaph 227 states:ff-
                                                           fhete is no allegation that
p 'LondzeqM inifieldtlueatened orwaseverathreattoanyofâceroranyotherpezson.Given
the absence ofsaid conduct,theW PD A inchesterPolice Depzrtment)Defendants have
opted to concealthe truth rathezthan see an officer face the consequences forviolating the

lam '' Fourth Am.Compl.,ECF No.117,at! 227.A j 1985 conspiracy cllim would not
stavive a m otion to dismiss,the courtwillnotresurrectCountThre'
                                                               e under this theory of

liability.

                                           C.

        N evertheless,the factthatthe colzrtfindsa j 1985 conspitacy underCountThree
facially dehcientdoesnotm ean thatthe clnim ed conspiracy to coverup the shooting is not

properly apartofthiscase.

        Asnoted pzeviously,itisuncleatwhetherCountThreeclnim saviolation ofj1985or
j1983.Asin Hatrisonv.PlinceW illiam C .PoliceDe 't,640F.Supp.2d688,708fn4(E.D.
Va.2009),TfltjheComplnintcanbereadtoassertaconspiracycbim under42U.S.C.j1985(3)
aswellasasimilarclaim under42U.S.C.j1983.1'Toplead civilconspiracyunderj 1983,
Minifield'
         m uststatefactssufûcientto allegeplausiblythattheoffkersffactedjointlyinconcert
and that som e overt act was done in filttherance of the conspiracy wllich resulted in


                                           24
Flirziheld's)deprivationofaconstimtionalright(91thiscasethezighttoaccessthecourtsl.''
Ilinklev.CityofClarksburg,W .Va.,81F.3d416,421(4thCir.1996).Actingjointlycaninclude
when Ttone offcerwatchesan open breach of1aw and doesnothing to seek itsprevention.''

Hafnerv.Bzown,983F.2d570,578(4thCir.1992).TheFotttthCitcuitalsohasheldthatthe
pleading, to survive a m otion to dismiss,but also plausibly state a ffcom m on putpose.''

Ruttenbergv.Jones,283F.App'x121,132(4thCir.2008).
       W hilethej 1985(3)conspitacy cbim isdecidedly futile,aj1983 conspiracy cbim
founded on the clnim ed cover-up isnot.Iqinltlev.CityofClarksburg,W .Va.,81F.3d 416,421

(4th Cit.1996)) (fTo establish a civilconspitacy undetj1983,Appellantsmustpresent
evidence thatthe Appelleesacted jointly in concertand that some overtactwas donein
fattherance of the conspiracy wlnich resulted in A ppellant's depzivation of a constim tional

right(in thiscasetherightto accessthecotl
                                        ztts.');Hafnerv.Brown,983F.2d 570,577 (4th
Cit.1992).Rule8(e)oftheFederalRulesofCivilProcedurestatesthatffkjleadingsmustbe
construed so asto do justice.''Given the factsofthijcase,justicereqlnitesthatthe court
constnzeCountThteeasaconspitacy to coverup theshoodngunderj1983 and allow itto
proceed to tzialagqinstdefendantSills and unnam ed co-conspirators.6 lndeed,the clnim ed

cover-up hasbeen a centralfeattzreofthiscase sinceitsoutset.

       Thecoutthasalteady concluded thatbtingingback dism issed defendantswouldunduly

prejudice them.There isno legalrequitementthata conspiracy claim proceed againstall
nnm ed conspirators.<rA plaintiffneed notsueallconspitators;hem ay chooseto suebutone.''



6Becausethecover-up cbim isdependentupon thediametrically differing accountsoftheshooting,sufficient
materialfactsin disputeexistto defeataRule56 m otion asthecover-up conspiracyclnim .
W alkerDistrib.Co.v.LuckLa erBrewin Co.,323F.2d 1,8(9th Cit.1963).Asthecoutt
recentlynoted in Arbelaezv.CityofNew York,No.17-CV-6543 gMIR),2019WL 5634174,
at*3 (S.D.N.Y.Oct.31,2019):
             ff'l'o prove aj 1983 conspiracy,a plnintiffmust show:(1) an
             agteem entbeG een * 0 Or m ore state actors O1:beG een a state
             actot and a phvate endty;(2) to actin conceztto inflictan
             unconstitutionalitjury;and(3)anovel'
                                                tactdonein furtherance
             ofthatgoalcausing dam ages.''Pan burn v.Clzlbertson,200F.3d
             65,72(2dCiz.1999).Critically,howevez,thelaw doesnotrequite
             that a plaintiff sue allm em bers of a conspitacy in order to
             m nintnin a suitagainst any ofthem .See e. . Lesavo v.Lane,
             304 F.Supp.2d 520,537 (S.D.N.Y.2004),aff'd in
                                                         ' partand
             vacated in parton othergtounds sub nom .Lesavo v.Gatnlllo-
             Wilson, 170 F. App'x 721 (2d Cir. 2006)9see also,
             e.g., U .S.Indus.,Inc.v.Touche Ross& Co.,854 F.2d 1223,12
             51(10thCit.1988)(<Tltisaxiomaticthatsincecoconspiratorsare
             jointlyandseverallyliableforalldamagescausedbyaconspiracy,
             a private plnintiff need not sue all the conspiratots,but m ay
             choose to proceed again'stany one ormore ofthem.''(intetnal
             quotation marks onnittedl). Indeed, holding conspirators
             individually hable for their co-conspitatozs'acts is the whole
             pointofconspiracy law.

Therefore,aj1983conspiracycbim mayonlybebtoughtagainstdefendantSillsandunnamed
co-conspiratots.

      TheComplnint,taken asawhole,suffcientlypleadsaclnim underj1983thatSillsand
unnam ed co-conspitatorsconspired to engagein acover-up.lndeed,theftrsttllreeparagraphs

ofthe Fourth A m ended Com plaintfram e the TTN A'I'URE O F A CTIO N ''asfollow s:

             1. Tllis is a civilacdon for dam ages and injunctive relief
             under42U.S.C.j1983,42 U.S.C.j1986,42U.S.C.j1988$),
             and the com m on law ofthe Com m onwea1th ofVirginia adsing
             from the wiIISII and wanton killing of D 'Londre M inifield by
             W inchesterpoliceofficerswho then attem pted to coverup thei.r
             gross use of excessive forcè by asserting that p 'Londreq
             M iniheld shot him self in the back of the head w hile being
             pursued by 1aw enforcem ent.
             2.     From February 28,2016,D efendants,individually and in
             concert, conspired to cover-up the events, and circlpm stances
             surounding apolicehom icide.They,individually and in concert,
             covered up a police officer's unlaw ful discharge of a flzelt'm ,
             whichtet-minallyinjutedanunarmedt'wenty(20)yearoldAfdcan
             America (sic) male evading unlawftzlarrest,by assetting the
              D ecedentcom m itted suicide.
             3.     Ptoduced zepottsrelied on the inconsistentand factually
             im possible false statem entsgiven by W inchesterpolice officets
             who wete ptesent and/or participated in a foot purstlit of
              D 'Londre M inifeld as he fled unlaw fuldetninm ent and police
              apptehension.

Folxt'th Amended Complaint,ECF No.117,at15 1-3.Many otherallegationsreferencethe
conspiracyto coverup theshooting.Seeidaat!! 94,97-99,116-126,141-152,155-160,190,
195,and 227.The statem ents,taken together,presenta narrative thatidentihes an unlaw ful

actwitnessed by others,m otivation to covezup theunlawflzlact,opportunity fora ffm eeting

ofthemindsy''overtstepstakenin Glttheranceofthecover-up,andinjuryto thesutvivor,
plnintiff-M iniheld,w hose access to the truth and evidence w ere allegedly ham pered by the

conspitacy.Therefore,the coutt fm ds that the Com plaint,asitstands,suflkiently pleads a

theoryofj1983conspitacy.
                                              W .

       Forthesereasons,thecouttcannotconcludethatitisintheinterestsofjusticetoallow
M iniûeld to zestat'therlaw suitagainstdefendantspreviously disrnissed.Thecasewillptoceed

to tdalagoinstdefendantSillsundezCountsTwo and Sixalongwith thej1983conspizacyin
CountThre'e. Thereisnoreason todelaythepresenttdalasthej1983conspiracyclnim relies

on the sam e evidence as the excessive force and wrongfuldeath cbim s,and the cover-up
allegadonshave long been a partofthiscase.Consequently,there can be no cbim ofsutw ise

ozprejudiceto defendantSills.ThetrialwillcontinueasoriginallyscheduledonApril13,2020.
      A n appropriate Orderwillbe entered.


                                       Enter:'rlais#     dayofMazch, 2020

                                  /+f         * Aa
                                              .
                                                                            -
                                       M ichaelF.      ans '
                                       ChiefU 'ted StatesDistrictludge




                                         28
